Case 1:18-cv-03088-ALC Document 32 Filed 03/29/19 Page 1 of 14

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

U§UL` SUN Y

 

X DOCUMENT ELECTRONICALLY
FlLED
FISHER SCIENTIFIC COMPANY L.L.C. : DOC#: _
and MICROGENICS CORPORATION, DATE FILEDI _~§_`_ZL_/_i’_
Plaintiffs, umw mm
1:18-cv-3088 (ALC)
-against-
ORTHO-CLINICAL DIAGNOSTICS, INC. : OPINI()N & ORDER
$
Defendant.
X

 

ANDREW L. CARTER, JR., United States District Judge:

Plaintiffs Fisher Scientific Company L.L.C. (“Fisher Scientific”) and Microgenics
Corporation (“Microgenics”) (collectively, “Thermo Fisher” or “Plaintiffs”) charge
Defendant Ortho-Clinical Diagnostics, lnc. (“Ortho”) With multiple breaches of contract
and seek a declaratory judgment from the Court that Ortho terminated the agreements
“Without cause,” triggering Ortho’s obligation to reimburse Thermo Fisher for its
expenses Defendant now moves to dismiss these charges pursuant to Federal Rule
lZ(b)(6). For the following reasons, Defendant’s motion is DENIED.

BACKGROUND
I. Factual Background
On a motion to dismiss, the allegations in the Complaint are presumed true and all

reasonable inferences are construed in plaintiffs’ favor. See Gant v. Wallingford Bd. of

 

Case 1:18-cv-03088-ALC Document 32 Filed 03/29/19 Page 2 of 14

Educ., 69 F.3d 669, 673 (Zd Cir. 1995). Moreover, the Court may consider documents
attached to the complaint as exhibits or incorporated by reference. See San Leandro
Emergency Medical Group Profz`t Sharing Plan v. th'lip Morris Cos., Inc., 75 F.3d 801,
808-810 (Zd Cir. 1996). Accordingly, the following facts are presumed true.
A. The Parties

Thermo Fisher, including Fisher Scientific, manufactures in vitro diagnostic
reagents, calibrators, and controls. Complaint (“Compl.”) il 8. Microgenics specializes in
developing, validating, manufacturing, and supplying drugs for abuse testing (“DAT”)
and therapeutic drug monitoring (“TDM”) assays. Id. 11 l 1. Ortho provides in vitro
diagnostics to clinical laboratories Id. 11 12. One of Ortho’s business areas includes
clinical assay tests using Ortho’s line of VlTROS analyzers (the “Ortho lnstruments”). Id.
1111 13-14.

B. The Parties’ Agreements

ln 2014, Ortho issued a Request for Proposal (“RFP”) for the manufacture of
certain fluids (the “Products”) associated with the Grtho lnstruments. Id. 11 15. Ortho then
awarded Fisher Scientific the manufacturing project after viewing their bid. Id. 1111 l6-l7.
The Parties agreed to bundle the manufacturing contract (the “Supply Agreement”) with
another project in which Microgenics would validate twelve DAT and TDM assays (the
“New DAT/TDM Products”) for use with Ortho’s lnstruments. Id. 11 l8. Following
commercialization of the New DAT/TDM Products, Fisher Scientific would manufacture
them under the terms of the Supply Agreement. Id. 11 l9.

On October 24, 2016, The Parties signed the Supply Agreement governing Fisher

Scientiflc’S manufacture of the Products. Id. 11 20, EX. A. The Parties also signed a

 

Case 1:18-cv-O3088-ALC Document 32 Filed 03/29/19 Page 3 of 14

Validation Services Agreement (the “VSA,” or, together with the Supply Agreement the
“Agreements”) effective the same day, which governed the terms pursuant to which
Microgenics agreed to validate the New DAT/TDM Products. Id. 11 21. The VSA
incorporates several terms of the Supply Agreement, including Section 25. l 6, which
states: “Each Party agrees that, in its respective dealings with the other Party under or in
connection with this Agreement, it shall act in good faith.” Id. 111 22-23.

Section 3.2(d) of the VSA provides that “Microgenics will complete the
Validation Services by December 31, 2017. Id. 11 31; EX B. Section 9.4 of the VSA gave
Ortho “the right to terminate the VSA if the DAT/TDl\/l assays were not successfully
validated by the Validation Completion Date. Id., VSA §9.4. The Supply Agreement also
gave the Parties a “cross-termination right,” allowing either of them to terminate the
Supply Agreement if Ortho terminated the VSA for failure to meet the Validation
Completion Date. EX. A, Supply Agreement §l3.4(a). lf Ortho terminated the
Agreements without cause, Ortho was required to reimburse Thermo Fisher for certain
expenses ]d. at §l$.l.

Section 25.3 of the Supply Agreement also states that, “No Modification, change
or amendment to this Agreement shall be effective unless in writing signed by each of the
Parties hereto.” See EX. A.

C. Validation Services Delay

The Parties agreed that Microgenics would “validate and document the
performance of the New DAT/TDl\/l Products for use with the Ortho Instruments,” (the
“Validation Services”) in accordance with “the performance standards set forth in the

Validation Plan.” Id. ‘{[ 24; EX. B § 3.l. This required the Parties to agree to a Validation

 

Case 1:18-cv-O3088-ALC Document 32 Filed 03/29/19 Page 4 of 14

Plan before Microgenics could perform the Validation Services. The VSA required the
Validation Plan be executed by November 15, 2016. Id. 11 26, Ex. B § 3.2(a).

On October 12, 2016, Microgenics sent Ortho a draft Validation Plan. Id. 11 25 .
However, The Parties did not agree to and sign the Validation Plan until June of 2017. Id.
11 27. The Validation Plan defined the Validation Services so Microgenics could not
perform the Validation Services until the Parties agreed to a Validation Plan. The seven-
month delay had a significant impact on Microgenics’ ability to complete the Validation
Services. Id. 1111 29-30.

D. The Parties’ Agreement to Extend the Deadlines

The VSA Set a December 31, 2017 deadline to complete Validation Services (the
“Validation Completion Date”). Id. 11 31; Ex. B § 3.2(d). As the November 15, 2016
deadline to sign the Validation Plan approached, the Parties accordingly agreed to extend
the Validation Completion Date. Id. 11 32. The Parties first documented this agreement in
March of 2017, and repeatedly confirmed it during telephone calls, in-person meetings
and in jointly prepared written materials. Id. 1111 33-36. The Parties first agreed to extend
Validation Completion Date to March of 201 8, and, as the Validation Plan continued to
be delayed and the scope of the Validation Services debated, the Parties’ estimated the
Validation Services Completion date should be extended to at least August of 201 8. Id.
1111 35-37, 44.

The Agreements required the Parties to hold Steering Committee meetings to
discuss “any material developments in relation to this [VSA1, including but not limited to
matters involving the development of the Validation Plan.” Id. 11 38, Ex. A § 10.3, Ex. B.

§ 5. Additionally, the VSA provides: “Changes or modifications to the validation

 

Case 1:18-cv-O3088-ALC Document 32 Filed 03/29/19 Page 5 of 14

protocols, Validation Plan or the Validation Services after the Effective Date will be
treated as a material development as contemplated under Section 5 and therefore should
be brought to the attention of the Steering Committee.” Id. 11 39, Ex. B § 3.2(e).

AS required by the Agreements, The Parties updated the Steering Committee with
changes to the project timeline, including the Validation Completion Date extensions. ld.
1111 40-43.l Ortho management participated in all Steering Committee meetings and never
objected to the Validation Completion Date extensions. Id. 11 45.

E. Complications With Performing Under the Agreements

Following the executed Validation Plan in June of 2017, Microgenics performed
the Validation Services understanding the Parties agreed to extend the Validation
Completion date. Id. 11 46. At the same time, Ortho attempted to expand the scope of the
Validation Services beyond the agreement2

The Parties also grappled with a regulatory issue on the Supply Agreement side.
Ortho failed to identify the need for an extensive re-registration process in China that
would delay performance by a twelve-to-eighteen months and increase manufacturing
costs. Id. 1111 48-51. Fisher Scientific tried unsuccessfully to work with Ortho to resolve
the issue. Id. 1111 52-53.

F. Ortho Terminates the Agreement

Beginning around Septernber of 2017, the Parties held calls every few weeks to

 

1 For example, The Parties jointly-prepared a written presentation for the October l6, 2017 Steering
Committee meeting that estimated that the Validation Services would be completed by August of 2018. Id.
11 44

2 For example, Ortho insisting that two of the New DAT Products required “pre-dilution” as opposed to
Microgenics’ previously disclosed reagent replacement strategy. Id. 1111 54, 56, 5 8. Microgenics believed
that Pre-dilution would add months of regulatory delay and increase costs. Id. 11 57. Microgenics’ tests
found pre~dilution unnecessary, but Ortho refused to concede. Id. 11 59.

 

Case 1:18-cv-O3088-ALC Document 32 Filed 03/29/19 Page 6 of 14

address the projects’ issues. Id. 11 60. lnitially, the parties made progress on the pre-
dilution and registration issues. Id. 11 63. However, as these conversations proceeded,
Ortho increased its demands. Ia’. 11 64. ln late November 2017, Ortho expressed concern
about its “stranded costs” associated with the registration issue. Id. 11 65. In early
December, Ortho proposed a launch delay of at least one year of the Supply Agreement,
which would pass on the stranded costs to Thermo Fisher. Id. 1111 66-67. Ortho also
insisted on pre-treatment for at least some of the New DAT/TDM Products and proposed
that validation work commence no earlier than November l, 2019. Id. 11 68. ln the same
letter, Ortho asserted for the first time that it had the right to terminate the VSA if
Thermo Fisher failed to meet the original December 31, 2017 Validation Completion
Date. Ia’. 11 69.

On January 2, 2018, after Thermo Fisher rejected Ortho’s demands, Ortho sought
to terminate the VSA for failure to validate the New DAT/TDM Products by the original
Validation Completion Date. Id. 1111 70-72; Ex. B § 9.4. Ortho also sought to exercise its
cross-termination right to terminate the Supply Agreement. Ia’. 11 73, Ex. A § l3.4(a).
Thermo Fisher disputed Ortho’s basis for termination and sought an expense
reimbursement due to Ortho’s termination of the Agreements without cause. Id. 1111 74-81;
Ex. A § 13.1; Schedule F; Ex. B § 9.2. Ortho refused to pay Thermo Fisher’s costs, and
this litigation ensued. Id. 11 80.

II. Procedural History
On April 6, 2018, Plaintiffs filed a Complaint alleging breach of contract (Counts l
and ll) and seek a declaratory judgment (Count Ill) for Defendant’S early termination of

the Agreements. On June 20, 2018, Defendant filed a motion to dismiss. ECF No. 23.

 

Case 1:18-cv-O3088-ALC Document 32 Filed 03/29/19 Page 7 of 14

Defendant argues that Plaintiffs’ causes of action fail as a matter of` law because the
Agreements provided Defendant with a right to terminate if the Parties did not meet the
December 31, 2017 Validation Deadline. Defendant further argues that the Agreements
contain a no-modification clause requiring any modification to be signed by both parties
to be binding. Plaintiffs argue that Count l for breach of contract and Count III for
declaratory judgment should not be dismissed because no amendment of the Validation
Completion Date was required. Plaintiffs also argue that dismissing Counts l and lll
would be improper due to a valid oral agreement Lastly, Plaintiffs contend, Count ll for
breach of contract should not be dismissed because Ortho violated its express and implied
obligation to act in good faith in connection with the Agreements.
LEGAL STANDARD

To survive a motion to dismiss pursuant to Rule 12(b)(6) of the Federal Rules of
Civil Procedure, a complaint must “provide the grounds upon which 1the1 claim rests.”
ATSI Commc'ns. Inc. v. Shaar Funa' Ltd., 493 F.3d 87, 98 (2d Cir. 2007); See also Fed. R.
Civ. P. 8(a)(2) (“A pleading that states a claim for relief must contain a short and plain
statement of the claim showing that the pleader is entitled to relief....”). To meet this
standard, plaintiff must allege “enough facts to state a claim to relief that is plausible on
its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial
plausibility when the plaintiff pleads factual content that allows the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.
Iqbal, 556 U.S. 662, 678 (2009). As previously stated, the court accepts as true all factual
allegations in the complaint and draws all reasonable inferences in plaintiff s favor. ATSI

Commc'ns, 493 F.3d at 98. However, that tenet “is inapplicable to legal conclusions.”

 

Case 1:18-cv-O3088-ALC Document 32 Filed 03/29/19 Page 8 of 14

Iqbal, 556 U.S, at 678. Thus, a pleading that offers only “labels and conclusions” or “a
formulaic recitation of the elements of a cause of action will not do.” Twombly, 550 U.S.
at 5 55 . lf the plaintiff “ha[s] not nudged [its] claims across the line from conceivable to
plausible, [his] complaint must be dismissed.” Ia’. at 570.
DISCUSSION
I. Counts I and III: Breach of Contract and Declaratory Judgment

To prevail on a breach of contract claim under New York law, Plaintiff must
establish "(l) the existence of a contract, (2) performance of the contract by one party, (3)
breach by the other party, and (4) damages suffered as a result of the breach." United
States Bank Nat'l Ass’n, v. Dexia Real Estate Capital Markets, 959 F. Supp. 2d 443, 447
(S.D.N.Y. 2013) (citing Diesel Props S.r.l. v. Greystone Bus. Crea’z`t 11 LLC, 631 F.3d 42,
52 (2d Cir. 2011)).

Plaintiffs claim Ortho breached its obligations and terminated the Agreements
without cause, and thus, must reimburse Plaintiffs for their expenses3 Termination was
allegedly improper because the Parties modified the Validation Completion Date
deadline. Compl. 1111 82-87. Ortho argues they terminated the Agreements within their
rights since Thermo Fisher did not perform by the original Validation Completion date
and, furthermore, the contract Specifically bars modifications not written and signed by
the parties ECF No. 25. Plaintiffs argue their complaint should survive a motion to
dismiss because: l) modifications to the Validation Completion Date were not required to
be in writing; and 2) the parties’ conduct equates to the exception to the New York law

barring unsigned modifications

 

3 Pursuant to 28 U.S.C. § 2201(a), the Court has jurisdiction to declare the rights of
the Parties with respect to the Agreements.

 

Case 1:18-cv-O3088-ALC Document 32 Filed 03/29/19 Page 9 of 14

A. Principles Concerning New York Contract Interpretation

New York General Obligations Law § 15 301 prohibits oral modifications to
written agreements that expressly require signed modifications4 However, courts permit
oral modifications under limited circumstances, specifically: “(l) when there has been
partial performance of an agreement to modify. .. or (2) when one party induced the other
party to rely on an oral modification such that the first party may be equitably estopped
from invoking the writing requirement.” DiStefano v. Maclay, 102 Fed.Appx. 188, 189
(2d Cir. 2004) (citation omitted). However, the subsequent partial performance or
reliance must be “unequivocally referable” to the oral modification Towers Charter &
Marz`ne Corp. v. Cadz`llac Ins. Co., 894 F.2d 516, 522 (2d Cir. 1990). Therefore, if the
alleged partial performance or reliance was merely compatible with the original
agreement, the oral agreement will not be enforced. Id; see also Merrill Lynch
Interfunding, Inc. v. Argenti, 155 F.3d ll3, 122 (2d Cir. 1998).

The “unequivocally referable” requirement has been explained as thus: “[T]he
performance must be such as will admit of no other possible explanation except one
pointing directly to the existence of the oral agreement claimed.” Brz`ght Radio Labs., Inc.
v. Coastal Commercial Corp., 4 A.D.2d 491, 494, 166 N.Y.S.2d 906 (1957), affd sub
nom. Bright Radio Labs., Inc. v. Costal Commercial Corp., 4 N.Y.2d 1021, 177 N.Y.S.2d
526, 152 N.E.2d 543 (1958).

B. Plaintiffs Properly Allege an Enforceable Oral Modiiication

 

4 New York General Obligation Law § 15_301 provides: “A written agreement or other Written instrument
which contains a provision to the effect that it cannot be changed orally, cannot be changed by an executory
agreement unless such executory agreement is in writing and signed by the party against whom
enforcement of the change is sought or by his agen .”

 

Case 1:18-cv-O3088-ALC Document 32 Filed 03/29/19 Page 10 of 14

Ortho correctly points out that Section 25.3 of the Supply Agreement states: “No
modification, change or amendment to this Agreement shall be effective unless in writing
signed by each of the Parties hereto.” Ex. A; Supply Agreement § 25.3. Plaintiffs argue
that both parties’ conduct show partial performance consistent with an agreement to
extend the Validation Completion Date. Ortho did not sign the Validation Plan, a
necessary precondition for Mircrogenics to begin Validation Services, until June of 201 7.
Compl. 11 28. This was inconsistent with the November 15, 2016 deadline in the VSA. Id.
11 32. Ortho acknowledged the fact that the seven-month delay in signing the Validation
Plan made it impossible for Thermo Fisher to meet the December 2017 Validation
Completion Date. Id. 1111 33- 36. Ortho also jointly prepared a written presentation for the
October 16, 2017 Steering Committee meeting estimating that the Validation Services
would be completed by August of 201 8. Id. 1111 40-43. Orhto’s management never
objected to or disputed extending the Validation Completion Date deadline. ldf 11 44.
Moreover, after signing the Validation Plan, Ortho sought to expand the scope of the
Validation Services beyond the initial agreement by insisting that two of the New DAT
Products required “pre-dilution”, a process that would delay completion by months and
increase costs These actions are inconsistent with a Validation Completion Date of
December 31, 2017. Ia’. 1111 55-57.

The Court is forced to believe Plaintiff’s assertion that the Parties exchanged a
series of correspondence discussing and agreeing to extend the Validation Completion
Date. Id. 1111 33-46. Furthermore, the Parties’ partial performance, such as executing a
precondition seven months after the deadline and the attempts to expand the scope of the

validation protocol, was “unequivocally referable” to the oral modification

10

 

Case 1:18-cv-O3088-ALC Document 32 Filed 03/29/19 Page 11 of 14

Plaintiffs have sufficiently alleged the Parties made a valid agreement to extend
the Validation Completion Date deadline Consequently, the Court can reasonably infer
that Defendant’s decision to terminate the Agreements before the extended deadline was
without cause, and thus, Defendant is required to reimburse Plaintiff’ S expenses
Therefore, Defendant’s motion to dismiss Counts 1 and lll are DENIED.

II. Count II - Breached Implied Obligations

Under New York law “[t] he implied covenant of good faith and fair dealing requires a
promisor to reasonably facilitate [the] occurrence of a condition precedent by either
refraining from conduct which would prevent or hinder the occurrence of the condition,
or by taking positive action to cause its occurrence.” Royal Park Investments SA/NV v.
HSBC Bank USA, Nat. Ass'n, 109 F. Supp. 3d 587, 605 (S.D.N.Y. 2015)

Plaintiffs allege Defendants’ termination breached their obligation of good faith and
fair dealing. Compl. 11 89. Defendant maintains that their election for termination was
“undeniably” in compliance because they did so before the December 31, 2017
Completion Date. To support their argument, Plaintiffs claim that Defendant’s right to
terminate under VSA § 9.4 was both a breach of the “good fait ” provision in the
Agreements and barred by the "doctrine of prevention” because Defendant’s conduct
“prevented Thermo Fisher from meeting the original Validation Completion Date.” Pl.’s
Mem. at 18 iii.8; see also Compl. 11 74. However, Plaintiff’s argument in Count ll
conflates two different claims The first is that Defendant did not act in good faith in "“in
[their] respective dealings . . . under or in connection with” the Agreements. Ia’. 11 23. The

second is that Defendant "prevented" the condition precedent in various ways.

A. The “good faith” Clause

ll

 

Case 1:18-cv-O3088-ALC Document 32 Filed 03/29/19 Page 12 of 14

Plaintiffs argue that Ortho did not act in good faith "in [their] respective dealings .

. . under or in connection with”" by, among other things, impeding their performance of
the Validation Services Pl.'s Mem. at l5; Section 25 .16. The Agreement, however, only
requires Ortho to act in good faith while performing their obligations Thus, “[t]he Court
rejects this argument to the extent it could be construed as simply alleging another form
of breach of contract”. Harris v. Provialem‘ Life & Acc. Ins. Co., 310 F.3d 73, 81 (2d Cir.
2002) (“New York law. .. does not recognize a separate cause of action for breach of the
implied covenant of good faith and fair dealing when a breach of contract claim, based
upon the same facts, is also pled”); ICD Holclings S.A. v. Frankel, 976 F. Supp. 234, 243~
44 (S.D.N.Y. 1997) (A claim for breach of the implied covenant will be dismissed as
redundant where the conduct allegedly violating the implied covenant is also the
predicate for breach of covenant of an express provision of the underlying contract.)

B. The Prevention Doctrine

Plaintiffs also refer to the “prevention doctrine,” which is alternatively, “often viewed
as a corollary to the implied covenant of good faith.” Ina'u Crafl‘, Inc. v. Bank ofBaroa’a,
47 F.3d 490, 498 (2d Cir. 1995); see also Thor Properties, LLC v. Chetrz`t Grp. LLC, 91
A.D.3d 476, 936 N.Y.S.2d 196, 198 (2012) (describing the prevention doctrine as “a

variant of the implied covenant of good faith and fair dealing”).

The prevention doctrine is the implied obligation not to (1) do anything that will
destroy or injure the other party’s right to receive the fruits of the contract or (2) act in
such a way as to frustrate or prevent the occurrence of a condition precedent. See
Westerbeke Corp. v. Daz`hatsu Motor Co., Ltd., 304 F.3d 200, 212 (2d Cir. 2002); Ixe

Banco, S.A. v. MBNA Am. Bank, N.A., No. 07 CIV. 0432 (LAP), 2008 WL 650403, at

12

 

Case 1:18-cv-O3088-ALC Document 32 Filed 03/29/19 Page 13 of 14

*10 (S.D.N.Y. Mar. 7 , 2008). This doctrine is rooted in “notions of common sense and
fairness.” Ia’; see also Wiea’er v. Skala, 80 N.Y.2d 628, 637, 609 N.E.2d 105, 109, 593
N.Y.S.2d 752 (1992). Parties must not prevent the occurrence of a condition and
simultaneously help facilitate the other's performance Woljjf & Mum`er, Inc. v. th'tz`ng-
' Turner Contractz`ng Co., 946 F.2d 1003, 1007 (2d Cir. 1991).

Plaintiffs plead sufficient facts to withstand a motion to dismiss Count 11. The
Complaint alleges that Ortho failed to agree to a Validation Plan in a timely fashion and
decided to terminate the Agreements at the eleventh hour, thus preventing Plaintiffs from
performing on the contract. Compl. 1111 27, 32-37, 48-61 & 69-73. Specifically, Plaintiffs
allege Ortho prevented their performance by: (a) failing to agree to a Validation Plan
until seven months after the contractual deadline for doing so; (b) agreeing to extend the
Validation Completion Date and later attempting to revoke that agreement; (c) imposing
additional demands outside the scope of the projects and otherwise delaying the proj ects;
(d) remaining silent as plaintiff worked to perform its obligations under the Agreements;
and then (e) purporting to invoke plaintiffs failure to meet the original Validation
Completion Date as grounds to terminate the Agreements without reimbursement for the
costs it incurred. Ia’. These allegations, if true, amount to "frustration," precluding Ortho
from exercising its option to terminate See Olclcastle Precast, Inc. v. U.S. Fidelizy &
Guar. Co., 458 F. Supp. 2d 131 (S.D.N.Y. 2006) (“A party's failure to perform
preparatory work for the other party's performance of the contract can constitute a breach
of the implicit obligation not to hinder the other party's performance”).

Ortho failed to address Plaintiffs’ prevention argument in their reply. lnstead, Ortho

maintains that the contract permitted their conduct and they had the right to terminate the

13

 

Case 1:18-cv-O3088-ALC Document 32 Filed 03/29/19 Page 14 of 14

Agreements. Def.'s Reply Mem. at 9. Even if the Court accepts that the Parties failed to
extend the Validation Completion Date, the point is irrelevant. Generally, courts will
respect a contractually permitted right to terminate and refuse to examine a party’s
decision to exercise that right. However, “[d] efendants cannot exercise permitted conduct
if they frustrated Plaintiffs perforrnance.” IXE Banco, 2008 WL 650403, at *10; see also
Merill Lynch RealZy/Carll Burr, Inc. v. Skinner, 63 N.Y.2d 590, 596-97, 473 N.E.2d 229,
232, 483 N.Y.S.2d 979 (1984). The facts alleged in the Complaint give rise to the
plausible inference that Ortho "greatly disrupted" Plaintiffs’ performance Id.; see also,
e.g., Farrell Heatz`ng, Plumbing, Air Cona'itz'onz`ng Contractors, Inc. v. Facilz`ties Devel.
and Imp. Corp., 68 A.D.2d 958, 414 N.Y.S.2d 767 (1979). Therefore, Defendant’s
motion to dismiss Count ll is DENIED. '

CONCLUSION

F or these reasons, Defendant’s motion to dismiss is DENIED.

SO ORDERED.

Dated: March 29, 2019 l ' .
New York, New York j 7 §/&__ 2

ANDREW L. CARTER, JR.
United States District Judge

 

14

 

